Exhibit 10.1

FIDUCIARY INVESTMENT SERVICES AGREEMENT

between

The Northern Trust Company, Northern Trust Investments, N.A.

and the

ABA Retirement Funds

August 15, 2008



--------------------------------------------------------------------------------

ARTICLE 1

  DEFINITIONS    2

            1.01 “ABA”.

   2

            1.02 “ABA Members Collective Trust”

   2

            1.03 “ABA Members Pension Plan”

   2

            1.04 “ABA Members Plans”

   2

            1.05 “ABA Members Retirement Plan”

   2             1.06 “ABA RF”    2             1.07 “Affiliate”    2
            1.08 “Board”    2             1.09 “Business Day”    2

            1.10 “Cause”

   2

            1.11 “Code”

   2             1.12 “Date of Termination”    2             1.13 “Effective
Date”    3             1.14 “Employer”    3             1.15 “ERISA”.    3
            1.16 “Extension Period”    3             1.17 “Fund”    3
            1.18 “Fund Declaration”.    3

            1.19 “Indemnified Person”.

   3

            1.20 “Investment Advisor”

   3

            1.21 “Investment Advisor Agreement”

   3

            1.22 “Investment Option”

   3

            1.23 “Investor”

   3

            1.24 “Major Vendor”

   3

            1.25 “Master Plan”.

   4             1.26 “Master Trust”.    4             1.27 “Non-Master Plan”.
   4             1.28 “Northern Trust”    4             1.29 “Notice of
Termination”.    4             1.30 “NTI”    4             1.31 “Participant”.
   4             1.32 “Plan”    4             1.33 “Pooled Trust”    4
            1.34 “Program”    4             1.35 “Program Data and Records”    4
            1.36 “Program Interface Agreement”    5             1.37 “Program
Investment Policy”    5             1.38 “Program Recordkeeper”    5
            1.39 “Prospectus”    5             1.40 “Qualified Bar Association”
   5             1.41 “Qualified Employer”.    5             1.42 “RFP Response”
   5             1.43 “Self-Managed Option”    5             1.44 “Service
Standards”    5



--------------------------------------------------------------------------------

            1.45 “Transfer Completion Date”

   5             1.46 “Trustee”    6             1.47 “Trust”    6

ARTICLE 2

  TRUST SERVICES    1

            2.01 Establishment and Maintenance of the ABA Members Collective
Trust and the Trusts

   1

            2.02 Investment Advisors

   1

            2.03 Investment Advisor Removal by Northern Trust

   1

            2.04 Selecting and Monitoring of Investment Advisors

   2

            2.05 Amendments to or Mergers Under ABA Members Collective Trust

   2

            2.06 Trustee of the Trusts

   3

            2.07 Self-Managed Option

   3

            2.08 Investment Records

   3

            2.09 Contributions

   3

            2.10 Transfers

   3

            2.11 Distributions and Withdrawals

   4

            2.12 Fiduciary Duties

   4

ARTICLE 3

  INVESTMENT SERVICES    4

            3.01 Investment Policy

   4

            3.02 Securities Lending

   5

            3.03 Consultant

   5

ARTICLE 4

  MAINTENANCE OF TRUSTS AND PLANS    6

            4.01 Necessary Amendments to Trusts and ABA Members Plans and Trusts

   6

            4.02 Other Amendments to the ABA Members Plans and the Trusts

   6

            4.03 Plan Interpretation

   7

ARTICLE 5

  REPORTS BY NORTHERN TRUST TO ABA RF    7

            5.01 Investment Services

   7

            5.02 Fee Reports

   8

            5.03 Service Reports

   8

            5.04 Expense Reports

   8

            5.05 Survey Reports

   8

ARTICLE 6

  ADDITIONAL AGREEMENTS, REPRESENTATIONS AND COVENANTS    9

            6.01 Program Recordkeeper Interface

   9

            6.02 Service Standards

   9

            6.03 Financial Condition and Organization

   10

            6.04 Insurance

   10

            6.05 Approval of Major Vendors

   10

 

ii



--------------------------------------------------------------------------------

            6.06 Indemnification of ABA RF by Major Vendors    10
            6.07 Non-Competition    10

            6.08 Confidentiality

   11

            6.09 Copyright of Program Data and Records, Trusts and ABA Members
Plans; Trademarks

   12

            6.10 Technology

   12

            6.11 Notice of Change in Status or Regulatory Action

   12

            6.12 Performance by Affiliates

   13

            6.13 Authorization

   13

            6.14 Disaster Recovery

   13

ARTICLE 7

  FEES AND EXPENSES    14

            7.01 Northern Trust’s Fees

   14

            7.02 ABA RF’s Fees

   14

            7.03 Additional Services

   14

            7.04 Expenses

   14

ARTICLE 8

  LIMITATION OF LIABILITY AND INDEMNIFICATION    16

            8.01 Limitation of Liability for Instructions from Program
Recordkeeper

   16

            8.02 Limitation of Liability for Acts of Third Parties

   16

            8.03 Indemnification

   16

            8.04 Counsel for Indemnified Persons

   17

            8.05 Contribution

   17

            8.06 Enforcement of Rights

   17

            8.07 Supplemental Indemnification

   17

            8.08 Interests of ABA Members Collective Trust, Trusts and ABA
Members Plans

   17

            8.09 Payment of Expenses

   18

            8.10 Northern Trust Corporation Guaranty

   18

ARTICLE 9

  TERMINATION OF AGREEMENT    19

            9.01 Termination by Northern Trust

   19

            9.02 Termination For Cause

   19

            9.03 Termination by ABA RF

   19

            9.04 Consent to Termination

   19

            9.05 Notice of Termination

   19

            9.06 Extension Period

   19

            9.07 Conversion

   20

            9.08 Transfer to Successor Trustee

   20

            9.09 Transfer of Program Assets

   20

            9.10 Maintenance and Disposition of Program Data and Records

   20

ARTICLE 10

  MISCELLANEOUS    21

            10.01 Plan Disqualification

   21

 

iii



--------------------------------------------------------------------------------

            10.02  Agents of ABA RF

   21

            10.03  Good Faith

   21

            10.04  Compliance with Laws

   21

            10.05  Audits

   21

            10.06  Amendment

   22

            10.07  Assignment; Change of Control

   22

            10.08  No Third Party Beneficiaries

   23

            10.09  References to Include Program Interface Agreement

   23

            10.10  Choice of Law

   23

            10.11  Resolution of Disputes

   23

            10.12  Notice

   24

            10.13  Use of Electronic Media

   24

            10.14  Severability of Provisions

   24

            10.15  Waiver

   25

            10.16  Captions

   25

            10.17  Action by ABA RF

   25

            10.18  Construction of Terms

   25

            10.19  Execution in Counterparts

   25

            10.20  Entire Agreement

   25

 

iv



--------------------------------------------------------------------------------

THIS FIDUCIARY INVESTMENT SERVICES AGREEMENT (the “Agreement”) is entered into
as of the          day of                 , 2008, between THE NORTHERN TRUST
COMPANY, an Illinois banking corporation, (“Northern Trust”), Northern Trust
Investments, N.A., a national banking association (“NTI”) and the ABA RETIREMENT
FUNDS, an Illinois not for profit corporation (“ABA RF”).

W I T N E S S E T H:

WHEREAS, ABA RF sponsors the American Bar Association Members Retirement Program
(the “Program”) under which it has established the American Bar Association
Members Retirement Plan (the “ABA Members Retirement Plan”), American Bar
Association Members Defined Benefit Pension Plan (the “ABA Members Pension
Plan”), the American Bar Association Members Retirement Trust (the “Master
Trust”) and the American Bar Association Members Pooled Trust for Retirement
Plans (the “Pooled Trust”);

WHEREAS, pursuant to an Administrative and Investment Management Agreement
between ABA RF and State Street Bank and Trust Company (“State Street”), as
amended and restated effective November 18, 2002 (the “State Street Agreement”),
as amended, State Street has been the Trustee of the Master Trust and the Pooled
Trust;

WHEREAS, pursuant to the State Street Agreement, State Street has established,
and its affiliate, State Street Bank and Trust Company of New Hampshire,
maintains, the American Bar Association Members/State Street Collective Trust
(the “Existing ABA Members Collective Trust”), a group trust consisting of
certain Investment Options;

WHEREAS, pursuant to Sections 15.01 and 15.03 of the State Street Agreement, ABA
RF and State Street each have the right to terminate the State Street Agreement
by notice to the other party as specified therein and, pursuant thereto, have
agreed to do so effective at the Effective Date (as defined herein);

WHEREAS, no later than the effectiveness of this Agreement, ABA RF has entered
into an agreement with another vendor whereby it will provide the
administrative, communication and marketing services for the Program previously
provided by State Street pursuant to the State Street Agreement; and

WHEREAS, ABA RF and Northern Trust desire to establish their relationship
pursuant to this Agreement, including the substitution of Northern Trust for
State Street as trustee of the Master Trust and the Pooled Trust and the
substitution of Northern Trust for State Street Bank and Trust Company of New
Hampshire as trustee of the Existing ABA Members Collective Trust, immediately
followed by the amendment and restatement of the Existing ABA Members Collective
Trust as the American Bar Association Members/Northern Trust Collective Trust.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and undertakings, and subject to the terms and conditions,
hereinafter set forth, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

1.01 “ABA” means the American Bar Association and any successor thereto.

1.02 “ABA Members Collective Trust” means the American Bar Association
Members/Northern Trust Collective Trust, a group trust established pursuant to a
Declaration of Trust, dated as of the Effective Date, in a form approved by ABA
RF, as an amendment and restatement of the American Bar Association
Members/State Street Collective Trust as in effect at the close of business on
the day before the Effective Date, and maintained by Northern Trust for the
purpose of providing certain Investment Options to Investors under the Program.

1.03 “ABA Members Pension Plan” means the American Bar Association Members
Defined Benefit Pension Plan, as amended and in effect from time to time.

1.04 “ABA Members Plans” means the ABA Members Pension Plan and the ABA Members
Retirement Plan, collectively.

1.05 “ABA Members Retirement Plan” means the American Bar Association Members
Retirement Plan, as amended and in effect from time to time.

1.06 “ABA RF” means the ABA Retirement Funds, an Illinois not-for-profit
corporation, and any successor through which qualified retirement plans are
offered to Qualified Employers.

1.07 “Affiliate” means NTI and any person or entity, including any general
partnership, limited partnership, corporation, joint venture, business trust,
limited liability partnership, limited liability company or similar
organization, that, directly or indirectly, controls, is controlled by, or is
under common control with Northern Trust.

1.08 “Board” means the Board of Directors of ABA RF, or the comparable governing
body of any successor thereto.

1.09 “Business Day” means any day on which the New York Stock Exchange is open
for trading. Any other reference in this Agreement to a “day,” “week,”
“quarter,” or “year” shall mean, respectively, a calendar day, a calendar week,
a calendar quarter or a calendar year.

1.10 “Cause” means behavior by ABA RF that is described in Section 9.02 which
gives the other party certain rights with respect to this Agreement.

1.11 “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time.

1.12 “Date of Termination” means the date specified in the Notice of Termination
delivered pursuant to Section 9.01 or 9.03 as the date as on which this
Agreement shall terminate.

 

2



--------------------------------------------------------------------------------

1.13 “Effective Date” means July 1, 2009 or such other date as may be mutually
agreed upon by the parties, but not prior to the effectiveness of the Program
Interface Agreement.

1.14 “Employer” means (a) any Qualified Employer that maintains a Plan and
(b) any successor to any such Qualified Employer that agrees, or is required by
operation of law, to continue the Plan.

1.15 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time.

1.16 “Extension Period” means the period immediately following the Date of
Termination during which Northern Trust, at the written request of ABA RF, is
obligated to perform its obligations and is entitled to exercise its rights
under this Agreement pursuant to Sections 9.05 and 9.06.

1.17 “Fund” means any Investment Option that is a collective investment fund
established from time to time under the ABA Members Collective Trust.

1.18 “Fund Declaration” means any separate declaration executed by NTI, pursuant
to the ABA Members Collective Trust, for the purpose of establishing a Fund
thereunder.

1.19 “Indemnified Person” means any person or entity entitled to indemnification
pursuant to Sections 6.06 and 8.03.

1.20 “Investment Advisor” means any person or entity (other than Northern Trust)
engaged by Northern Trust pursuant to Section 2.02 to make recommendations to
Northern Trust regarding the acquisition or disposition of assets held in a
Fund.

1.21 “Investment Advisor Agreement” means any agreement entered into pursuant to
Section 2.02 between Northern Trust, as trustee of the ABA Members Collective
Trust, and an Investment Advisor.

1.22 “Investment Option” means any investment offered to, or obtained for,
Investors under the Program, including, without limitation, the Self-Managed
Option.

1.23 “Investor” means (a) the Participant, in the case of a Plan for which the
Participant is authorized to direct the investment in, and allocation among,
Investment Options of the amounts attributable to such Participant’s accounts in
the Plan (or applicable portion thereof) and (b) in the case of a Plan (or
portion thereof) not described in subsection (a) of this Section, the person or
entity having investment discretion with respect to the investment in, and
allocation among, Investment Options of the assets of such Plan (or applicable
portion thereof).

1.24 “Major Vendor” means any person or entity (other than an Investor Advisor
or independent accountant) providing material services specific to the Program
that Northern Trust engages to assist it in performing its services for the
benefit of the Program.

 

3



--------------------------------------------------------------------------------

1.25 “Master Plan” means any employee benefit plan established and maintained by
a Qualified Employer pursuant to either of the ABA Members Plans.

1.26 “Master Trust” means the trust maintained under the ABA Members Plans,
known as of the Effective Date as the American Bar Association Members
Retirement Trust, as amended and in effect from time to time.

1.27 “Non-Master Plan” means any employee benefit plan (other than a Master
Plan) that is established and maintained by a Qualified Employer, and with
respect to which the Pooled Trust has been adopted.

1.28 “Northern Trust” means The Northern Trust Company, a banking corporation
organized and existing under the laws of the State of Illinois, and any entity
that succeeds to Northern Trust’s obligations under this Agreement by operation
of law or to which such obligations are otherwise assigned with the consent of
ABA RF.

1.29 “Notice of Termination” means a written notice delivered by Northern Trust
or by ABA RF pursuant to Section 9.05 declaring an intent to terminate this
Agreement.

1.30 “NTI” means Northern Trust Investments, N.A., a national banking
association with trust powers, and any entity that succeeds to NTI’s obligations
under this Agreement by operation of law or to which such obligations are
otherwise assigned with the consent of ABA RF.

1.31 “Participant” means any person for whom benefits under a Plan are provided
under either Trust, including, where the context so requires, (a) a beneficiary
designated under the terms of a Plan to receive a benefit after the death of a
Participant and (b) a person designated by an Employer in writing to the Program
Recordkeeper as having been determined by the Employer to be an alternate payee
entitled to benefits under the Trust in accordance with a qualified domestic
relations order as defined in Section 414(p) of the Code.

1.32 “Plan” means a Master Plan, a Non-Master Plan, or both, as the case may be.

1.33 “Pooled Trust” means the trust maintained under the Program to hold assets
of Non-Master Plans, known as of the Effective Date as the American Bar
Association Members Pooled Trust for Retirement Plans, as amended and in effect
from time to time.

1.34 “Program” means the program sponsored by ABA RF for Qualified Employers
that provides for administrative, recordkeeping, custodial and investment
services and includes the ABA Members Plans, the Trusts and the Investment
Options, known as of the Effective Date as the ABA Members Retirement Funds
Program, as amended from time to time.

1.35 “Program Data and Records” means (a) all Investor and Trust records
acquired by, provided to, created by or maintained by Northern Trust pursuant to
this Agreement, (b) all information made available to Northern Trust (or any
person engaged by Northern Trust), (c) all reports compiled by Northern Trust
(or any person engaged by Northern Trust) pursuant to, or otherwise in the
course of performing its obligations under, this

 

4



--------------------------------------------------------------------------------

Agreement, (f) all reports or other information made available to Northern Trust
by the Program Recordkeeper and any other party engaged to provide services to
the Program and (g) all data, records and other information derived from any of
the foregoing.

1.36 “Program Interface Agreement” means the agreement between Northern Trust
and the Program Recordkeeper described in Section 6.01 hereof.

1.37 “Program Investment Policy” means the investment policy for the ABA Members
Collective Trust, developed and approved pursuant to Section 3.01 hereof, as in
effect from time to time.

1.38 “Program Recordkeeper” means the organization or entity engaged by ABA RF
to provide recordkeeping, administrative, marketing and communications services
for the Program.

1.39 “Prospectus” means the prospectus included within the most recent
registration statement, as amended from time to time, filed by the ABA Members
Collective Trust with the Securities and Exchange Commission.

1.40 “Qualified Bar Association” means an organization that is represented in
the House of Delegates of the ABA.

1.41 “Qualified Employer” means (a) any sole practitioner, partnership,
corporation, limited liability partnership, limited liability company or
association engaged in the practice of law, provided that the sole practitioner
or at least one partner of the partnership, one shareholder of the corporation
or one member of the limited liability partnership or company is a member or
associate of the ABA or of a Qualified Bar Association, (b) the ABA, (c) any
Qualified Bar Association, and (d) any organization that does not engage in the
practice of law but is closely associated with the legal profession, which
receives the approval of ABA RF, and which has as an owner or a member of its
governing board a member or associate of the ABA.

1.42 “RFP Response” means Northern Trust’s “Response to Request for Proposal,
American Bar Association Retirement Funds,” dated November 7, 2007, and as
supplemented.

1.43 “Self-Managed Option” means the Investment Option available under the
Trusts and maintained in accordance with Section 2.07(a), pursuant to which an
Investor may designate the investment of assets of a Plan or of a Participant’s
account, as the case may be, in securities selected by such Investor.

1.44 “Service Standards” means those identified minimum performance standards
established by agreement between Northern Trust and ABA RF and set forth in
Appendix A, as amended from time to time pursuant to Section 6.02.

1.45 “Transfer Completion Date” means the date as of which ABA RF or a third
party designated by it assumes responsibility for Northern Trust’s obligations
to perform services under this Agreement, which shall be the later of the Date
of Termination or the end of the Extension Period.

 

5



--------------------------------------------------------------------------------

1.46 “Trustee” means the trustee of the Master Trust and the Pooled Trust from
time to time.

1.47 “Trust” means the Master Trust, the Pooled Trust, and “Trusts” means both
the Master Trust and the Pooled Trust.

 

6



--------------------------------------------------------------------------------

ARTICLE 2

TRUST SERVICES

2.01 Establishment and Maintenance of the ABA Members Collective Trust and the
Trusts. Northern Trust shall, as of the Effective Date, become the successor
trustee and custodian under, and shall maintain in accordance with this
Agreement and in accordance with its Declaration of Trust, the ABA Members
Collective Trust with exclusive management and control over the assets thereof
until the Transfer Completion Date. The ABA Members Collective Trust shall
include, as of the Effective Date, the Investment Options described in the most
recent Prospectus, and shall include such other Funds as may be established by
Northern Trust as Investment Options from time to time pursuant to this Article
2, consistent with its obligation to implement the Program Investment Policy.

2.02 Investment Advisors. Northern Trust shall engage one or more Investment
Advisors only in accordance with the following procedures:

(a) Each Investment Advisor shall be identified in the appropriate Fund
Declaration or attachment thereto.

(b) Northern Trust shall enter into an Investment Advisor Agreement with each
such Investment Advisor, which Investment Advisor Agreement shall include, among
other things (A) representations that the Investment Advisor is registered, or
exempt under, or excluded from, the Investment Advisers Act of 1940, as amended,
and is in the business of acting as a fiduciary with respect to assets of
various retirement plans and trusts, (B) an acknowledgement in writing that the
Investment Advisor is a fiduciary as defined in ERISA with respect to the
applicable assets of the Plans and the Trusts, and each such agreement may
include supplemental guidelines governing the Investment Advisor’s activities
and (C) indemnification of the Indemnified Persons, as third-party
beneficiaries.

(c) If more than one Investment Advisor is engaged by Northern Trust to advise
it with respect to a single Fund, each applicable Investment Advisor Agreement
shall designate the portion of the assets of, contributions and transfers to,
and withdrawals and transfers from, such Fund to be allocated to each such
Investment Advisor or provide that Northern Trust has the authority to make such
allocation; and

(d) An Investment Advisor shall not be permitted to take any action with respect
to any Fund that, in the reasonable opinion of Northern Trust, would cause the
Fund to cease to qualify as a fund maintained by a bank within the meaning of
(i) Section 3(c)(11) of the Investment Company Act of 1940, as amended, and any
successor provision thereto, and (ii) Section 3(a)(2) of the Securities Act of
1933, as amended, and any successor provision thereto.

(e) Northern Trust shall provide ABA RF with copies of all (a) Investment
Advisor Agreements, (b) notices required under the Investment Advisor
Agreements, and (c) reports required under the Investment Advisor Agreements.

2.03 Investment Advisor Removal by Northern Trust. Subject to applicable laws
and regulations, to its reasonable administrative capabilities and other
responsibilities under the Program, and to the provisions of the applicable
Investment Advisor Agreements, Northern Trust may remove any Investment Advisor
upon prior or concurrent written notice to ABA RF explaining the reasons for the
removal; provided, however, that:

(a) Northern Trust may remove an Investment Advisor with concurrent notice to
ABA RF if Northern Trust reasonably determines that such urgent action is
necessary; and

 

1



--------------------------------------------------------------------------------

(b) Northern Trust may not remove an Investment Advisor without engaging a new
Investment Advisor or allocating such assets to an existing Investment Advisor.

2.04 Selecting and Monitoring of Investment Advisors. Northern Trust shall
exercise its discretion to select, retain and terminate Investment Advisors by
utilizing the information, resources and methodology described in Part IV, Items
25, 26 and 27 of the RFP Response.

2.05 Amendments to or Mergers Under ABA Members Collective Trust. (a) Northern
Trust shall make all amendments to the ABA Members Collective Trust and
agreements thereunder that it determines are necessary to (i) comply with
Northern Trust’s reasonable administrative requirements, (ii) permit Funds to be
offered, made available, maintained, merged, divided or terminated, (iii) comply
with changes in the ABA Members Plans, the Trusts and applicable laws and
regulations and (iv) enable Northern Trust to manage and control the ABA Members
Collective Trust and the Funds established thereunder in accordance with the
terms of this Agreement and the ABA Members Collective Trust. In addition, in
the event that ABA RF determines that changes in the ABA Members Plans or the
Trusts may require amendments to the ABA Members Collective Trust, it shall so
notify Northern Trust and Northern Trust shall make such amendments to the ABA
Members Collective Trust as it determines are appropriate in connection with
such changes. In making any amendment to the ABA Members Collective Trust,
Northern Trust shall exercise its reasonable judgment as to the content and
timing of any such amendment. Notwithstanding the foregoing, no such amendment
(including the amendment and restatement referred to in Section 1.02) shall
reduce the duties, obligations or liabilities of the Trustee thereunder without
the prior consent of the ABA RF

(b) Northern Trust shall furnish to ABA RF at least thirty (30) days prior to
adoption of any amendment made pursuant to Section 7.01 of the ABA Members
Collective Trust or any amendment to a Fund Declaration made pursuant to
Section 3.03(a) of the ABA Members Collective Trust, (i) written notice of the
reasons for any such amendment and (ii) copies of any such amendment; provided,
however, that Northern Trust may make any such amendment, with concurrent notice
to ABA RF if Northern Trust reasonably determines that such urgent amendment is
necessary or appropriate. ABA RF may make comments and suggestions in connection
with any such amendment, and Northern Trust shall give full consideration
thereto, provided, however, that ABA RF’s right to make comments and suggestions
hereunder shall not be interpreted as delegating to ABA RF any discretion over
the investment or fiduciary authority over the assets of the ABA Members
Collective Trust in a manner that would cause ABA RF to be a fiduciary subject
to ERISA with respect thereto or to in any manner diminish Northern Trust’s
discretion to determine the final content of any such amendment. Northern Trust
shall, to the extent it determines necessary or appropriate, submit

 

2



--------------------------------------------------------------------------------

such amendments to the Internal Revenue Service and other governmental agencies
for approval and shall provide ABA RF with copies of the submissions at least
thirty (30) days prior to submission and copies of such approvals and other
responses promptly after receipt thereof. ABA RF shall offer timely assistance
to Northern Trust in making such submissions and obtaining such approvals and
may make comments or suggestions regarding such submissions, and Northern Trust
shall give full consideration thereto.

(c) In the event that Northern Trust exercises its authority to terminate a
Fund, to divide a Fund into multiple Funds or to merge two Funds pursuant to
Sections 7.02 and 7.03, respectively, of the ABA Members Collective Trust,
Northern Trust shall notify ABA RF thereof pursuant to the notice procedures in
Section 2.05(b) for amendments

2.06 Trustee of the Trusts. ABA RF shall retain Northern Trust, and Northern
Trust shall serve, as sole Trustee, until the Transfer Completion Date.

2.07 Self-Managed Option. Northern Trust shall maintain the Self-Managed Option
under the applicable provisions of the Trusts. The Self-Managed Option shall
constitute an Investment Option under the Program and shall be made available to
any Investor, except that, with respect to any Plan maintained under the ABA
Members Retirement Plan, each adopting Employer may elect not to have the
Self-Managed Option available with respect to its Plan. The terms and conditions
of the Self-Managed Option, including without limitation, an appropriate fee
schedule, shall be set forth in the Program Interface Agreement.

2.08 Investment Records. Northern Trust shall, pursuant to the terms of the ABA
Members Collective Trust and the Program Interface Agreement, maintain records
for each Investment Option with respect to multiple classes of units as shall be
necessary or appropriate to allow the Program Recordkeeper to maintain records
of each Plan’s interest in each Investment Option and in each such class of
units.

2.09 Contributions. Northern Trust shall allocate all contributions among the
Investment Options in accordance with the instructions from the Program
Recordkeeper. In the event that Northern Trust has received a contribution that
Northern Trust believes to be incorrect or invalid or instructions from the
Program Recordkeeper that Northern Trust believes are incorrect or invalid, it
shall use commercially reasonable efforts to contact the Program Recordkeeper to
clarify or correct such contribution amount or instructions. Northern Trust
shall establish standard procedures (with reasonable notice to ABA RF) regarding
the action to be taken by Northern Trust in the interim, in accordance with the
applicable Service Standards.

2.10 Transfers. Northern Trust shall transfer amounts among Investment Options
in accordance with instructions from the Program Recordkeeper. To the extent
that Northern Trust has received no instructions or it believes that such
instructions are incorrect or invalid, Northern Trust shall use commercially
reasonable efforts to contact the Program Recordkeeper in order to obtain,
clarify or correct such investment instructions. If Northern Trust receives
instructions that it believes are invalid, the affected assets shall not be
transferred until valid instructions are received; provided, that if Northern
Trust receives invalid instructions or no instructions where instructions are
required because assets must be transferred, the transfer shall be promptly made
to the Stable Asset Return Fund.

 

3



--------------------------------------------------------------------------------

2.11 Distributions and Withdrawals. Subject to applicable laws and regulations
and upon the direction of the Program Recordkeeper, Northern Trust shall make
payments out of the Trusts in such amounts to such persons, including any
disbursing agent appointed by the Program Recordkeeper, as shall be specified by
the Program Recordkeeper in such directions. Immediately prior to the time when
a distribution is to be made pursuant to this Section 2.11, Northern Trust shall
transfer the amount thereof to a demand deposit account maintained by Northern
Trust for this purpose. Upon such transfer, the appropriate Trust shall be
relieved of, and the disbursing agent appointed by the Program Recordkeeper, or
Northern Trust (acting in its institutional capacity and not as a trustee), as
the case may be, shall assume, the liability to pay such distribution. ABA RF
acknowledge that the earnings attributable to Trust assets transferred to such
account shall accrue to the benefit of the third party disbursing agent or
Northern Trust, as the case may be, and have been taken into account in their
negotiations with respect to the fees payable to Northern Trust under Section I
of Appendix B attached hereto, and in furtherance thereof, Northern Trust shall,
from time to time as reasonably requested by ABA RF, provide to it an accounting
of the amount of such earnings.

2.12 Fiduciary Duties. Northern Trust hereby acknowledges, represents, warrants
and agrees that as trustee of the ABA Members Collective Trust, Northern Trust
shall have exclusive discretion and control over the assets thereof as required
by Section 403 of ERISA, including, without limitation, exclusive responsibility
for the engagement, monitoring, retention and removal of the Investment
Advisors. It is the express intention of ABA RF and Northern Trust that neither
ABA RF nor its officers, directors or agents shall have any discretion or
fiduciary duty with respect to such assets except as provided in Sections 2.06
and 3.01(b) hereof.

ARTICLE 3

INVESTMENT SERVICES

3.01 Investment Policy. (a) Policy Contents. Northern Trust shall, not less than
180 days prior to the Effective Date, and effective thereon, develop and propose
to ABA RF for its approval a continuing and suitable investment policy for the
Program. Such proposed investment policy shall represent Northern Trust’s
recommendations, as trustee of the ABA Members Collective Trust, and best expert
advice regarding, (i) the classes of securities by type (such as equity, fixed
income, derivative, etc.), (ii) the market capitalization of the issuers of such
securities (such as domestic, international, developing, global, etc.),
(iii) investing style (such as growth, value, core, etc.), (iv) asset allocation
models and such other characteristics that Northern Trust, in its reasonable
best judgment advises, shall result in Investment Options that provide Investors
opportunities for investment diversification that satisfy the requirements of
Section 404(c) of ERISA and are competitive with the investment opportunities
typically available to defined contribution plans. Such investment policy shall
also set forth, for each Investment Option and for each Investment Advisor, the
performance criteria, measured by external benchmark and peer group comparisons
over specified time periods, which Northern Trust shall use to measure the
investment performance of Investment Advisors in determining whether to engage,
retain or terminate them. The Program Investment Policy shall contain such
detail as shall be reasonably necessary so as to provide ABA RF with the ability
to monitor the performance of Northern Trust, as trustee of the ABA Members
Collective Trust, in fulfillment of ABA RF’s duty as the “named fiduciary,”
within the meaning of Section 402(c) of ERISA with the authority to engage,
retain or terminate Northern Trust as trustee of the ABA Members Collective
Trust.

 

4



--------------------------------------------------------------------------------

(b) Approval of Initial Program Investment Policy. Notwithstanding any provision
of this Agreement to the contrary, this Agreement shall not become effective
until Northern Trust shall have proposed and ABA RF shall have accepted the
initial Program Investment Policy.

(c) Amendments to Program Investment Policy. Northern Trust may, from time to
time, in its sole discretion as trustee of the ABA Members Collective Trust,
propose an amendment or amendments to the Program Investment Policy by written
notice provided to ABA RF at least 90 days prior to the proposed effective date
of such amendment. Such notice shall state Northern Trust’s reasons for such
amendment in sufficient detail for ABA RF to be able to determine the
reasonableness and efficacy of such proposed amendment, including whether such
amendment shall change the number or composition of the Investment Options and
the estimated cost of implementation of such amendment. ABA RF shall use its
reasonable due diligence to review such proposed amendment to the Program
Investment Policy and shall within 45 days after receipt thereof, either accept
and approve such proposed amendment or disapprove such proposed amendment. In
the event ABA RF disapproves any proposed amendment to the Program Investment
Policy, ABA RF shall provide to Northern Trust, in writing, the reasons for such
disapproval.

(d) Transition Services. Northern Trust shall have exclusive fiduciary
responsibility for implementing the Program Investment Policy and any amendments
thereto as it shall in its sole fiduciary discretion determine, including the
creation or termination of Investment Options, the engagement or termination of
Investment Advisor pursuant to Article 2 and the management directly of any
necessary disposition or acquisition of securities. Such activities shall be
carried out substantially in the manner described in Part III, Items 22 and 23
of the RFP Response.

3.02 Securities Lending. Northern Trust, acting in its institutional capacity
and not as trustee, shall provide securities lending services for the ABA
Members Collective Trust pursuant to an agreement with Northern Trust, as
trustee of the ABA Members Collective Trust. Such agreement shall contain such
terms and conditions as the parties shall agree, provided that such agreement
shall provide that no more than twenty percent (20%) of the securities lending
revenue, net of borrower rebates and other expenses, shall be paid by the ABA
Members Collective Trust as a fee for Northern Trust’s services as lending agent
for the Funds.

3.03 Consultant. ABA RF may from time to time hire a consultant to assist ABA RF
in (a) monitoring the performance of Northern Trust, (b) monitoring the
performance of Investment Advisors, and (c) monitoring the relationship between
Northern Trust and the Investment Advisors. Upon request by ABA RF, such fee
shall be payable directly, or by reimbursement, by the Trusts and the ABA
Members Collective Trust pursuant to Section 7.04

 

5



--------------------------------------------------------------------------------

ARTICLE 4

MAINTENANCE OF TRUSTS AND PLANS

4.01 Necessary Amendments to Trusts and ABA Members Plans and Trusts. ABA RF, as
sponsor of the ABA Members Plans, shall make all amendments to the ABA Members
Plans and any form of participation agreement or other agreements thereunder and
shall agree to all amendments to the Trusts that are necessary to comply with
Northern Trust’s reasonable administrative requirements, to permit Investment
Options to be offered, made available, maintained or terminated under the
Program, or to comply with applicable laws, regulations, revenue rulings,
revenue procedures, advisory opinions or other governmental pronouncements. All
such amendments shall be made in accordance with the following procedures:

(a) If ABA RF has prepared a necessary amendment to the ABA Members Plans or any
form of participation agreement or other agreement thereunder or to the Trusts,
it shall provide such amendment to Northern Trust for review, and Northern Trust
shall be entitled to make comments and suggestions with respect thereto (to
which ABA RF shall give full consideration), and shall conduct its reviews under
this Section in accordance with a reasonable schedule specified by ABA RF or, if
none is specified, within a reasonable period of time.

(b) ABA RF shall, to the extent necessary, submit such necessary amendments to
the Internal Revenue Service for approval. ABA RF shall provide copies of such
submissions to Northern Trust for review prior to submission and Northern Trust
shall (i) be entitled to make comments and suggestions (to which ABA RF shall
give full consideration), (ii) conduct such reviews in accordance with a
reasonable schedule specified by ABA RF or, if none is specified, within a
reasonable period of time, and (iii) offer timely assistance to ABA RF in making
such submissions and obtaining approvals thereof.

(c) Outside legal expenses incurred by either ABA RF or Northern Trust pursuant
to this Section shall be paid by such party incurring such expense, but may be
reimbursed by the Trusts or the ABA Members Collective Trust to the extent
permitted by Section 7.04.

4.02 Other Amendments to the ABA Members Plans and the Trusts. From time to
time, ABA RF and Northern Trust may each notify the other of proposed amendments
or changes to the Trusts, the ABA Members Plans and any form of participation
agreement or other agreement thereunder that such party believes are appropriate
or desirable in connection with the Program, but not required under
Section 4.01, in accordance with the following procedures:

(a) ABA RF, as sponsor of the ABA Members Plans, shall be responsible for making
any amendment to the ABA Members Plans and any form of participation agreement
or other agreement thereunder and to the Trusts; provided that Northern Trust,
together with ABA RF, may make amendments to the Trusts.

 

6



--------------------------------------------------------------------------------

(b) Each party shall cooperate with the other to make such amendments as both
parties agree are reasonable and practicable, subject to the terms of this
Agreement.

(c) Each party shall be entitled to make comments and suggestions on such
amendments, to which the other party shall give full consideration.

(d) ABA RF shall, to the extent necessary, submit such amendments to the
Internal Revenue Service and other governmental agencies for approval and shall
provide Northern Trust with copies of the submissions prior to submission for
review.

(e) Northern Trust shall offer timely assistance to ABA RF in making such
submissions and obtaining such approvals as may be necessary or advisable,
including by conducting its reviews under this Section in accordance with a
reasonable schedule specified by ABA RF or, if none is specified, within a
reasonable period of time.

(f) Outside legal expenses incurred by either ABA RF or Northern Trust pursuant
to this Section shall be paid by such party incurring such expense, but may be
reimbursed by the Trusts or the ABA Members Collective Trust to the extent
permitted by Section 7.04.

4.03 Plan Interpretation. ABA RF, as sponsor of the Program, may provide any
legal or other technical assistance as it may, from time to time, determine is
necessary or appropriate to assist with the proper interpretation and operation
of the Master Plans with respect to issues brought to ABA RF’s attention by
Northern Trust or otherwise. Outside legal and other expenses incurred by ABA RF
pursuant to this Section shall be paid by ABA RF, but may be reimbursed by the
Trusts or the ABA Members Collective Trust to the extent permitted by
Section 7.04.

ARTICLE 5

REPORTS BY NORTHERN TRUST TO ABA RF

5.01 Investment Services. (a) Quarterly Reports. Northern Trust shall prepare
quarterly reports summarizing the investment performance for each Investment
Option and the performance of each of the Investment Advisors engaged in
connection therewith for each calendar quarter. Such quarterly reports shall
include Northern Trust’s analysis of the current market environment, including a
summary of the most recent events in the financial markets and a review of the
performance of the major market indices, Northern Trust’s analysis of the
allocation of the assets invested in the ABA Members Collective Trust among its
Investment Options, a complete investment return analysis, and a review of the
investment results of all the Investment Options in the context of their
respective objectives and benchmarks and peer rankings, along with specific
commentary on factors Northern Trust believes have an effect on investment
performance, and such other investment information as ABA RF may from time to
time reasonably request. The quarterly report for a specific calendar quarter
shall be delivered by Northern Trust to ABA RF at least two weeks prior to the
next regularly scheduled meeting of ABA RF’s Board of Directors occurring during
the next calendar quarter.

 

7



--------------------------------------------------------------------------------

(b) Reviews. Northern Trust shall conduct ongoing, due diligence reviews of and
discussions with the Investment Advisors. Such diligence shall focus on
investment performance, organizational and investment process issues, such as
changes in ownership, investment methodology, adherence to stated policies,
retention of professional staff, fee changes, new products, etc. Northern Trust
shall promptly communicate to ABA RF any important developments arising as a
result of such diligence.

(c) Annual Report. Northern Trust shall prepare an annual review of the
Investment Options. This report shall contain, in addition to the items in
Section 5.01(b) above, a review of each Investment Advisor, and shall identify
any Investment Advisor whose performance may no longer be considered by Northern
Trust to be adequate, and address other investment-related issues that may arise
or on which ABA RF may request Northern Trust’s advice. This annual review will
be delivered to ABA RF at least two weeks before the meeting of the ABA RF Board
of Directors held in the third quarter of each year.

(d) Meetings. Northern Trust shall attend the quarterly meetings of ABA RF’s
Board of Directors. Such attendance will be for the purposes of providing a
review of the performance of the Investment Options offered under the Trust as
described in this Section 5.01 and any other reporting to ABA RF being
contemplated by Northern Trust. Northern Trust shall also discuss issues of a
topical nature that may be relevant to the Program.

(e) Consultation. Northern Trust shall be available for telephone conversations
with ABA RF’s staff and members of ABA RF’s Board of Directors upon reasonable
notice.

5.02 Fee Reports. Northern Trust shall provide ABA RF with quarterly reports
(including year-to-date information) setting forth the fees paid by
Participants, Employers and Investors (including trusts) under the Program.

5.03 Service Reports. Northern Trust shall provide ABA RF with quarterly reports
setting forth such information as is reasonably necessary for ABA RF to
determine the nature and extent of Northern Trust’s compliance with the
applicable Service Standards.

5.04 Expense Reports. Northern Trust shall provide ABA RF with quarterly reports
setting forth the amount and a description of the various categories of expenses
assessed or charged pursuant to Section 7.04.

5.05 Survey Reports. Subject to certain fees and confidentiality restrictions,
Northern Trust shall make available to ABA RF the results of any surveys
commissioned by or participated in by Northern Trust regarding those portions of
its customer service, investment performance and similar matters that relate to
the services provided under this Agreement; provided, however, that Northern
Trust shall not be required to make available to ABA RF any such surveys
commissioned solely for personnel reasons. If the results of any such survey are
subject to confidentiality restrictions, Northern Trust shall use commercially
reasonable efforts to obtain permission to disclose such results to ABA RF and,
if such disclosure can be made pursuant to confidentiality agreement between the
parties, Northern Trust shall promptly offer to enter into such an agreement on
commercially reasonable terms. In addition, to the extent that Northern Trust
would be subject to any fee or expense as a result of providing any such
disclosure, ABA RF shall reimburse Northern Trust for such fee or expense.

 

8



--------------------------------------------------------------------------------

ARTICLE 6

ADDITIONAL AGREEMENTS, REPRESENTATIONS AND COVENANTS

6.01 Program Recordkeeper Interface. Northern Trust shall enter into a working
agreement with the Program Recordkeeper. Such agreement shall provide, among
other things, for the establishment of a Program Executive Council that shall
include from Northern Trust, such senior executives and other personnel of
Northern Trust and the Program Recordkeeper as Northern Trust shall, with the
approval of ABA RF, deem necessary or appropriate to enable it to carry out its
obligations under this Agreement to the extent such obligations relate to
Northern Trust’s receipt of and response to directions and other communications
from the Program Recordkeeper. The Program Interface Agreement also shall
provide for Northern Trust’s commercially reasonable cooperation with the
Program Recordkeeper to enable the Program Recordkeeper to carry out its
obligations to provide recordkeeping, communications and marketing for the
Program as required by its agreement with ABA RF. Such agreement shall further
provide for meetings of the Program Executive Council to discuss, among other
things, service related issues, complaints by Investors or Participants and
other matters that may come to their attention, and shall permit ABA RF to
attend such meetings and provide to ABA RF written reports thereof. The Program
Interface Agreement shall contain such other provisions as the parties shall
deem necessary or appropriate that are not inconsistent with this Agreement. ABA
RF shall not be a party to the Program Interface Agreement, but such agreement
shall name ABA RF as a third-party beneficiary thereof with a right to enforce
the Program Interface Agreement on behalf of the Program. In no event shall the
Program Interface Agreement be executed or amended unless the form thereof has
been approved in writing by ABA RF.

6.02 Service Standards. Northern Trust shall perform each and every of its
duties and responsibilities hereunder and under the Program Interface Agreement
in accordance with the fiduciary requirements of ERISA and with the highest
standard of care applicable to persons performing services of the type required
hereunder and shall always apply the best practices commercially reasonably
available to it when carrying out such duties and responsibilities. Accordingly,
Northern Trust represents and warrants that the individuals described in Part
II, Item 19 of the RFP Response or other individuals of similar title and
responsibilities shall have the responsibilities described therein and that any
other personnel responsible for carrying out its obligations under this
Agreement are individuals who are experienced in the performance of the various
functions contemplated hereby. Northern Trust and ABA RF shall identify certain
of the services to be performed by Northern Trust pursuant to this Agreement or
the Program Interface Agreement, the performance of which shall be governed by
the Service Standards set forth on Appendix A and incorporated as part of this
Agreement as the Service Standards. From time to time, Northern Trust and ABA RF
may agree in writing to amend the Service Standards. If Northern Trust shall in
any agreement with another client of comparable size (as measured by assets or
number of participants) and service requirements agree to comply with a higher
standard of performance than that required by Appendix A, Northern Trust shall
promptly notify ABA RF of such event.

 

9



--------------------------------------------------------------------------------

6.03 Financial Condition and Organization. As promptly as practicable after such
information either becomes legally available for dissemination or is released to
the public, Northern Trust shall notify ABA RF of any material change or pending
material change to the ownership, legal structure or organization of Northern
Trust or any Affiliate or division thereof that provides any services to or in
connection with the Program. If the time of disclosure to ABA RF of items
described in this subsection would be accelerated by a confidentiality agreement
between the parties, Northern Trust shall promptly offer to enter into such an
agreement on commercially reasonable terms.

6.04 Insurance. (a) Required Coverage. Northern Trust hereby represents and
warrants that as of the Effective Date it maintains fiduciary and error and
omissions coverage of not less than $75,000,000 per occurrence and $75,000,000
in the aggregate, with a deductible of $15,000,000, and that such insurance
coverage is applicable to any errors or omissions incurred by Northern Trust
under this Agreement. Northern Trust shall not reduce such coverage without ABA
RF’s prior written consent.

(b) Certification. Northern Trust shall provide to ABA RF within thirty
(30) days of the Effective Date a certificate of coverage with respect to all
insurance policies (including fiduciary and errors and omissions) of Northern
Trust that could reasonably cover or relate to the Trusts, the ABA Members
Collective Trust or the Program.

6.05 Approval of Major Vendors. Within a reasonable period of time, not less
than fifteen (15) Business Days, prior to the hiring of a Major Vendor, Northern
Trust shall submit to ABA RF for ABA RF’s approval a summary of the proposed
terms for the hiring of such Major Vendor; provided, however, that if ABA RF
does not approve such Major Vendor or the proposed terms of the arrangement,
Northern Trust may engage such Major Vendor to provide services for the benefit
of any other client of Northern Trust regardless of whether such Major Vendor
will continue to be available to provide services to the Program on the proposed
terms. The terms of Northern Trust’s contracts with Major Vendors shall be
consistent with Northern Trust’s responsibilities, duties and obligations under,
and not in conflict with the terms and conditions of, this Agreement, the Trusts
and the ABA Members Collective Trust, including, without limitation,
Section 6.08. Northern Trust shall provide to ABA RF copies of such contracts
when executed. Notwithstanding the foregoing, ABA RF’s approval under this
Section shall not be required for the renewal or reengagement of a Major Vendor
previously approved by ABA RF, provided that the terms of such renewal or
reengagement (other than fees) are not materially different than those
previously approved by ABA RF.

6.06 Indemnification of ABA RF by Major Vendors. Northern Trust shall use its
commercially reasonable efforts to obtain from Major Vendors (other than
attorneys) engaged primarily for the benefit of the Program indemnification of
the Indemnified Persons for any act or omission of such Major Vendors.

6.07 Non-Competition. During the term of this Agreement or any successor
agreement hereto and for two years following the Transfer Completion Date,
Northern Trust shall not either directly or indirectly, alone or with others,
knowingly interfere with ABA RF’s relationships with Qualified Employers
including, but not limited to, contacting present Employers (including Employers
who terminated their relationships with the Program within the

 

10



--------------------------------------------------------------------------------

prior two years) or prospective Employers for the purpose of offering them
competing or alternative investment opportunities that are substantially similar
to the Program. For the avoidance of doubt, if and to the extent that Northern
Trust (or its Affiliates) shall, after the date hereof, agree to provide
investment or trustee services to any other vendor that offers retirement plan
services to employers of a type similar to the Program, Northern Trust shall
require such vendor to agree to restrictions substantially similar to those set
forth in the preceding sentence. ABA RF hereby acknowledges that Northern Trust
(or its Affiliates) currently is and may in the future be engaged in marketing
activities involving competing or alternative investment opportunities for
qualified retirement plans of the type maintained under the Program that may
reach sectors of the legal community in a coincidental manner and that such
activities are not prohibited by this Section, provided that Northern Trust has
used commercially reasonable efforts to mitigate inclusion of Qualified
Employers in such activities. This Section shall survive termination of this
Agreement.

6.08 Confidentiality. Except as provided below, Northern Trust shall hold in
strict confidence all Program Data and Records and shall use such Program Data
and Records only to perform its obligations under this Agreement and to fulfill
its obligations in connection with the Program. Northern Trust acknowledges that
it has no right or title in or to (including without limitation copyright rights
in) the Program Data and Records and collections or compilations of such Program
Data and Records. To the extent Northern Trust would have any right or title in
or to the Program Data and Records and collections or compilations of such
Program Data and Records, it hereby assigns to ABA RF all of such rights
(including without limitation copyright rights). Northern Trust may disclose
Program Data and Records as necessary for Northern Trust to perform its
obligations under this Agreement, but wherever possible, Northern Trust shall
disclose Program Data and Records only to ABA RF, individuals within the
Northern Trust organization and third parties engaged by Northern Trust who have
a need to know such information in order for Northern Trust to perform its
obligations under this Agreement and to fulfill its obligations in connection
with the Program; provided, however, that Northern Trust shall use commercially
reasonable efforts to cause third parties who have access to Program Data and
Records to enter into a confidentiality agreement with respect to such Program
Data and Records. Northern Trust acknowledges that the foregoing obligations
include the obligation of Northern Trust not to reveal (a) any such Program Data
and Records regarding individual Participants, Employers or Investors or (b) any
Program Data or Records that could be used directly or indirectly to identify an
individual Participant, Employer or Investor except when the Participant,
Employer or Investor so requests. The foregoing obligations shall not apply to
any of the following: (w) information rightfully known to Northern Trust,
without continuing restrictions on disclosure, prior to being supplied to
Northern Trust as part of the Program Data and Records, (x) information that is
or becomes generally known to the public or in the trade other than through a
failure on the part of Northern Trust to observe its obligations hereunder,
(y) information that is independently developed or rightfully obtained without
continuing restrictions on disclosures from third parties by Northern Trust
otherwise than under the Program or (z) information that Northern Trust must
disclose to comply with federal or state statutory or regulatory requirements or
pursuant to a judicial or administrative order; provided that Northern Trust
shall consult with ABA RF prior to making any such disclosure to the extent
possible and shall provide ABA RF reasonable notice to enable ABA RF to resist
any disclosure pursuant to 6.08(z). This Section shall survive termination of
this Agreement.

 

11



--------------------------------------------------------------------------------

6.09 Copyright of Program Data and Records, Trusts and ABA Members Plans;
Trademarks. Northern Trust shall not interfere with or otherwise impede ABA RF’s
efforts to protect the Program Data and Records, Trusts and the ABA Members
Plans by copyright or the trademarks owned by ABA RF or the ABA, and Northern
Trust shall not infringe on any such copyrights or trademarks. Northern Trust
shall have the right and license to reproduce and distribute the Trusts and ABA
Members Plans and to use the ABA RF and ABA trademarked logos to the extent
necessary or appropriate in connection with the performance of its duties under
this Agreement. If requested by ABA RF, Northern Trust shall, to the extent
reasonably practicable, include a copyright or trademark notice or other
proprietary rights legend on all human, electronic and machine readable copies
of the Program Data and Records, the ABA Members Collective Trust, the Trusts
and ABA Member Plans, including any electronic data files containing the Program
Data and Records, Trusts and ABA Members Plans and the media for such data
files. The form and content of any such notice or legend shall be determined by
ABA RF.

6.10 Technology. (a) No Changes Without Approval. Northern Trust covenants that
it shall make no change that diminishes the functionality or performance of, or
decreases to any significant degree the resource efficiency of, any technology
used to perform its services hereunder without first obtaining written approval
from ABA RF.

(b) Advancements. Northern Trust covenants that until the Transfer Completion
Date its services hereunder shall be supplemented and enhanced over time by
changes that keep pace with technological advancements or improvements in the
methods of delivering such services or otherwise, and such technological changes
shall not result in any additional fees.

(c) Software Currency. Northern Trust or its Affiliates shall support the
currency, versions and revisions of all technology, including software,
necessary to support its services including interfaces with applicable Program
Recordkeeper software.

(d) Software Consents. Northern Trust shall comply with (to the extent that the
terms of such consents are communicated to ABA RF in writing), all consents for
ABA RF to use any of Northern Trust or Northern Trust’s third party software as
necessary to provide services hereunder (collectively, the “Northern Trust
Software”). Northern Trust shall, at its cost, obtain, and Northern Trust and
ABA RF shall comply with (to the extent that the terms of such consents are
communicated to ABA RF in writing), all consents with Northern Trust’s third
party software vendors that are necessary to deliver to receive Northern Trust’s
services hereunder and under the Program Interface Agreement.

6.11 Notice of Change in Status or Regulatory Action. Subject to applicable laws
and regulations, Northern Trust shall promptly notify ABA RF of (a) any change
in its status as a bank, (b) any notice by any governmental agency of the intent
to place material limitation on the activities of Northern Trust or its
Affiliates that relate to or affect the Program, or (c) the receipt of formal
notice of the commencement of any proceedings by any governmental agency to take
any action that would change Northern Trust’s status or the status of the
Program under the Investment Company Act of 1940, as amended. Northern Trust
shall notify ABA RF of such information as soon as such information is available
for public

 

12



--------------------------------------------------------------------------------

disclosure. If the time of disclosure to ABA RF of items described in this
subsection would be accelerated by a confidentiality agreement between the
parties, Northern Trust shall promptly offer to enter into such an agreement on
commercially reasonable terms.

6.12 Performance by Affiliates. The parties acknowledge that Northern Trust may
cause one or more of its Affiliates, to perform services in satisfaction of
Northern Trust’s obligations under this Agreement, and that pursuant to this
Section 6.12, Northern Trust has determined to cause NTI to carry out Northern
Trust’s obligations as trustee of the ABA Members Collective Trust and related
duties. Northern Trust shall be liable therefor to the same extent as if
Northern Trust had directly performed such obligations and related duties. With
respect to the designation of NTI as trustee of the ABA Members Collective
Trust, Northern Trust shall guaranty, in writing, the obligations of NTI as
trustee. Northern Trust further agrees, and it shall take any and all action as
shall be necessary to require, that any obligation imposed on it hereunder shall
also be assumed by any Affiliate it designates to perform any activity
hereunder, and to the extent of such designation, ABA RF shall have the same
rights with respect to such Affiliate as ABA RF has with respect to Northern
Trust. In furtherance thereof, but not as a limitation, Northern Trust agrees
each such Affiliate shall be subject to, and that it shall take any and all
action as shall be necessary to cause each such Affiliate to be subject to all
the provisions of this Article 6 and Sections 8.03, 8.04, 8.05, 8.06, 8.09,
10.06, 10.08 and 10.09, as if such Affiliate were a party to this Agreement.

6.13 Authorization. Northern Trust and ABA RF each represents and warrants to
the other, as of the Effective Date, that:

(a) it has the requisite corporate power and authority to enter into this
Agreement and to carry out the transactions contemplated by this Agreement;

(b) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by the requisite corporate action on the part of such Party and will
not constitute a violation of any judgment, order or decree;

(c) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement shall not
constitute a material default under any material contract by which it or any of
its material assets are bound, or an event that would, with notice or lapse of
time, or both, constitute such a default; and

(d) there is no proceeding pending or, to the knowledge of the party, threatened
which challenges or may have a material adverse effect on this Agreement or the
transactions contemplated by this Agreement.

6.14 Disaster Recovery. Northern Trust represents and warrants that it and the
Affiliates used by it to satisfy its obligations under this Agreement have
policies, procedures and technology resources that are designed to be
sufficient, on a commercially reasonable basis, such that a natural or other
disaster at the primary location or locations from which Northern Trust provides
its services would not result in undue interruption of the services required
hereunder or the loss of the Program Data and Records.

 

13



--------------------------------------------------------------------------------

ARTICLE 7

FEES AND EXPENSES

7.01 Northern Trust’s Fees. Northern Trust shall be compensated for its
performance of services for the Program solely by payment of the fees in
accordance with the terms contained in Appendix B hereto. If Northern Trust
shall in any agreement with another client of comparable size (as measured by
assets under management) and service requirements agree to a lower fee schedule,
Northern Trust shall promptly notify ABA RF of such event, and Appendix B shall
be deemed to have been automatically amended to include such lower fee schedule.
Nothing in this Section shall preclude the payment of expenses of the Program or
Plans to the extent permitted by Section 7.04 or applicable law. If Northern
Trust is offered or becomes entitled to any other fees, or revenue from any
other party, as a result, directly or indirectly, of its engagement hereunder or
its status as Trustee or as trustee of the ABA Members Collective Trust it shall
report such amounts to ABA RF and use them solely for the benefit of the
Investors.

7.02 ABA RF’s Fees. ABA RF fees, as of the Effective Date, for its services and
obligations under the Master Plans, the Trusts, this Agreement and ABA RF’s
agreement with the Program Recordkeeper as of the Effective Date are set forth
in Appendix C.

7.03 Additional Services. Northern Trust’s obligations to perform services not
required or agreed to under this Agreement shall be conditioned on ABA RF’s
agreement to allow Northern Trust to charge a reasonable fee for such services.
If the cost and risk to Northern Trust to provide additional services is minimal
both individually and in the aggregate (from the Effective Date through the date
such services are contemplated) then Northern Trust shall be deemed to have
waived its right to an additional reasonable fee pursuant to this Section. If
ABA RF and Northern Trust are unable to reach agreement regarding the additional
reasonable fee under this Section within ninety (90) days of commencing
negotiations, they shall use the provisions of Section 10.11 for dispute
resolution and Northern Trust shall provide such services, pending the results
of the dispute resolution, for the last fee it proposed for such services prior
to submitting for dispute resolution, subject to retroactive adjustments based
upon the fee as determined by such dispute resolution. It is understood that
Northern Trust shall not pay distributions to Participants from its demand
deposit account pursuant to Section 2.11 unless it is required to do so and, if
required to do so, Northern Trust shall be entitled to an additional reasonable
fee for such additional services according to the provisions of this
Section 7.03.

7.04 Expenses. (a) General. Expenses of operation of the Program, the Plans, the
Trusts and the ABA Members Collective Trust, as are permitted by applicable laws
and regulations and this Agreement, shall be charged to and paid from the assets
of the Trusts or the ABA Members Collective Trust (and charged to each
Investment Option, Participant or Plan account, as applicable), for which such
expenses are incurred. Except as otherwise provided in this Agreement, such
expenses shall include but are not limited to (i) brokers’ fees and commissions,
(ii) transfer and other taxes, (iii) custodians’ fees (including without
limitation custodians’ fees paid to Northern Trust and its Affiliates, to the
extent permitted by applicable law, including without limitation, the
prohibitions of Part 4 of Title I of ERISA), (iv) Securities and Exchange
Commission fees, (v) state securities registration fees, (vi) Internal Revenue
Service user fees, (vii) fees and expenses paid pursuant to any Investment
Advisor Agreement or

 

14



--------------------------------------------------------------------------------

any Investment Manager Agreement, (viii) fees payable to the Program
Recordkeeper under its agreement with ABA RF for its services to the Program and
the reasonable expenses incurred in connection therewith, (ix) fees paid to a
consultant engaged pursuant to Section 3.03, (x) other reasonable independent
legal, independent auditing, printing and mailing expenses incurred in the
preparation of Securities and Exchange Commission and state securities filings,
no-action letters or reports, (xi) printing and mailing costs incurred in
connection with providing the Prospectus and related materials to Investors and
prospective Investors who have communicated indications of interest in the
Program, (xii) expenses as permitted under Section 8.09 and (xiii) legal defense
costs of Northern Trust to the extent permitted by applicable law. To the extent
that Northern Trust pays any expenses with respect to a particular Investment
Option which are properly chargeable pursuant to this Section to a Trust or the
ABA Members Collective Trust, as the case may be, it shall be entitled to
reimbursement therefrom.

(b) Budgets. Not later than the meeting of the Board held in the fourth quarter
of the preceding year, Northern Trust shall present ABA RF a detailed budget of
each of the categories of expenses, including without limitation, the categories
listed in subsection (a) above, to be charged to the ABA Members Collective
Trust or the Trusts for the next calendar year. At each meeting of the Board
during such calendar year, Northern Trust shall deliver a status report listing
the categories of expense and expenses incurred to date as compared to such
budget. ABA RF may make comments and recommendations with respect to such
budgets and status reports, and Northern Trust shall give full consideration
thereto. Any item of expense properly chargeable to the Trusts or the ABA
Members Collective Trust under Section 7.04(a) may be so charged even if
Northern Trust fails to include an item of expense in such Budget or if such
expense items exceed such budget; provided that such expenses are reported to
ABA RF in the next succeeding status report delivered pursuant to this
Section 7.04(b).

(c) Amortization Schedules. If Northern Trust shall determine that any expenses
otherwise chargeable to the ABA Members Collective Trust or the Trusts are to be
amortized over a period of months or years, Northern Trust shall prior to the
commencement of such amortization provide to ABA RF a detailed schedule of such
expenses, the period of amortization and the reasons therefor. ABA RF may make
comments and suggestions with respect to the need for and the structure of any
such amortization schedule, and Northern Trust shall give full consideration
thereto. If an unknown item of expense or an adjustment of any expense is
uncovered after such amortization schedule has been approved by ABA RF, then
Northern Trust shall provide ABA RF with a detailed schedule of such expenses
and adjustments and the period of amortization and the reasons therefor.

(d) Certain Expenses not Chargeable. For purposes of this Section 13.04,
expenses of operation of the Program, the Plans, the Trusts and the ABA Members
Collective Trust shall not include salaries, fringe benefits, taxes and overhead
attributable to the personnel or operations of Northern Trust or its Affiliates,
or travel expenses of any such personnel.

 

15



--------------------------------------------------------------------------------

ARTICLE 8

LIMITATION OF LIABILITY AND INDEMNIFICATION

8.01 Limitation of Liability for Instructions from Program Recordkeeper. Except
as otherwise provided by laws or regulations, neither ABA RF nor Northern Trust
(in each of its various capacities under the Program) shall be liable for any
act or omission made in accordance with its obligations under this Agreement,
the ABA Members Collective Trust, the ABA Members Plans or the Trusts to the
extent that such act or omission was made in good faith, without negligence and
in accordance with an instruction or information provided by the Program
Recordkeeper, where the party in question had no reason to believe in its
commercially reasonable judgment consistent with industry standards that such
instruction or such information was unauthorized or incorrect.

8.02 Limitation of Liability for Acts of Third Parties. Except as otherwise
provided by laws or regulations or Section 8.03 hereof, neither ABA RF nor
Northern Trust (in each of its various capacities under the Program) shall be
liable for any act or omission of any person or entity (other than an affiliate
of ABA RF, in the case of ABA RF, or an Affiliate, in the case of Northern
Trust), that acts or has acted as a fiduciary or service provider to a Plan, a
Trust or the ABA Members Collective Trust pursuant to delegation of fiduciary
responsibility under such Plan or trust, this Agreement or the Investment
Manager Agreements. Northern Trust shall not be liable for any act or omission
of State Street Bank and Trust Company or its affiliates.

8.03 Indemnification. Northern Trust agrees to defend, indemnify and hold
harmless ABA RF, its then-present and former officers, directors, advisory
directors, employees, the ABA, and its then-present and former officers, and the
Board of Governors (the “Indemnified Persons”) against any and all expenses
(including attorneys’ fees, subject to Section 8.04), judgments, fines,
penalties (including any civil penalties assessed under Section 502(1) of ERISA)
and amounts paid in settlement, actually and reasonably incurred in connection
with any threatened, pending or current action, suit, proceeding or claim,
whether civil, criminal, administrative or otherwise, or by reason of any of
Northern Trust’s acts or omissions in connection with the Program. For the above
defense, indemnity and hold harmless provision to apply (a) the Indemnified
Persons shall inform Northern Trust promptly of any claims threatened or made
against any Indemnified Person, (b) the Indemnified Persons shall cooperate
fully with Northern Trust in responding to such threatened or actual claims, and
(c) any settlement agreement shall require the written approval of Northern
Trust and the affected Indemnified Persons, which consent shall not be
unreasonably withheld or delayed. Except to the extent an Indemnified Person
shall have been determined to be entitled to the payment of expenses of separate
counsel pursuant to Section 8.04, ABA RF shall be entitled to act under this
Section 8.03 on behalf of all Indemnified Persons who are directors, officers or
employees of ABA RF. Northern Trust, as trustee of the ABA Members Collective
Trust or as Trustee, shall be entitled to determine the extent to which any
claim made pursuant to this Section shall be treated, in whole or in part, as a
proper claim for indemnification against the ABA Members Collective Trust or the
Trusts, as the case may be, but such determination shall not release Northern
Trust of its obligations hereunder except that pursuant to such determination,
such claims are satisfied by the ABA Members Collective Trust or the Trusts, as
the case may be. This Section shall survive termination of this Agreement.

 

16



--------------------------------------------------------------------------------

8.04 Counsel for Indemnified Persons. Northern Trust agrees to cooperate fully
with the Indemnified Persons in responding to any threatened or actual claims.
Each Indemnified Person shall have the right to employ counsel in its, his or
her sole discretion. However, none of Northern Trust, the Trusts nor the ABA
Members Collective Trust shall be liable (a) for any legal or other expenses
incurred in connection with any such threatened, pending or current action,
suit, proceeding or claim (whether civil, criminal, administrative or
otherwise), or defense to any of the foregoing, that were not specifically
authorized by Northern Trust or (b) for reasonable attorneys’ fees for the
Indemnified Persons unless Northern Trust shall have received a written opinion
reasonably acceptable in form and substance to Northern Trust of counsel
reasonably acceptable to Northern Trust (and which counsel shall not represent
or otherwise be affiliated with any of the Indemnified Persons) that there
exists a material conflict of interest either (y) between (i) such Indemnified
Persons and (ii) Northern Trust or (z) among such Indemnified Persons, each in
the conduct of the response to a threatened claim or in the conduct of the
defense of an actual claim in which event Northern Trust shall be liable for the
reasonable legal expenses of each counsel whose appointment is necessary in
light of such conflict. Notwithstanding any provision herein to the contrary, in
all events, ABA RF shall be entitled to retain separate counsel to advise it in
connection with any claim subject to indemnification hereunder, and Northern
Trust shall be deemed to have authorized ABA RF’s expenses in connection
therewith.

8.05 Contribution. In order to provide for just and equitable contribution in
circumstances in which the terms of Section 8.03 are applicable, but the
indemnification provided for therein is held for any reason to be unavailable or
unenforceable, the Indemnified Persons shall contribute to the aggregate
expenses (including attorneys’ fees, subject to Section 8.04), judgments, fines,
penalties (including any civil penalties assessed under Section 502(l) of ERISA)
and amounts paid in settlement, actually and reasonably incurred in connection
with any threatened, pending or current action, suit, proceeding or claim,
whether civil, criminal, administrative or otherwise, which such Indemnified
Persons and Northern Trust may be subject to or liable for, in the following
proportions: the Indemnified Persons collectively shall contribute one
one-thousandth of one percent (0.001%) of such losses, claims, damages, expenses
and liabilities, and Northern Trust shall contribute the balance thereof.
Northern Trust shall have no other right of contribution from any of the
Indemnified Persons.

8.06 Enforcement of Rights. If an Indemnified Person is reasonably required to
bring any action to enforce rights or collect monies due under this Article and
is successful in such action, Northern Trust shall reimburse such Indemnified
Person or its subrogee for reasonable fees (including attorneys’ fees in
accordance with Section 8.04) and expenses incurred in bringing and pursuing
such action.

8.07 Supplemental Indemnification. Indemnification pursuant to this Article is
intended to be supplemental to any other rights to indemnification available to
the Indemnified Persons. Nothing herein shall be deemed to diminish or otherwise
restrict the Indemnified Persons’ rights to indemnification under applicable
laws.

8.08 Interests of ABA Members Collective Trust, Trusts and ABA Members Plans. In
accordance with the ABA Members Collective Trust and the Trusts, Northern Trust
shall, whenever in its judgment any interest of the Program so requires, acting
on behalf of the

 

17



--------------------------------------------------------------------------------

ABA Members Collective Trust or the Trusts, (a) settle, compromise, abandon or
submit to arbitration any claim or demand, or (b) commence or defend any suit or
legal proceeding. Northern Trust shall represent the ABA Members Collective
Trust and the Trusts in any arbitration, suit or legal proceeding in any court
or before any other body or tribunal. ABA RF, as sponsor of the ABA Members
Plans, shall represent the ABA Members Plans in any arbitration, suit or legal
proceeding in any court or before any other body or tribunal; provided, however,
that if Northern Trust, the Trusts or the ABA Members Collective Trust is also
involved in such arbitration, suit, or legal proceeding, Northern Trust shall
control the arbitration, suit or legal proceeding on behalf of the Program
(except to the extent provided in 8.03 and 8.04 and subject further to the terms
of the Trusts), including but not limited to selecting counsel, determining the
appropriate litigation strategy, and determining (to the extent possible) the
forum for such arbitration, suit or proceeding, provided that Northern Trust
shall from time to time (not less than quarterly) inform ABA RF of the progress
of such litigation and ABA RF shall have the right to make suggestions and
comments regarding Northern Trust’s control of such litigation.

8.09 Payment of Expenses. Expenses (including attorneys’ fees) specifically
authorized by Northern Trust pursuant to Section 8.04 and actually and
reasonably incurred by the Indemnified Persons in defending against or
responding to such threatened or actual claims shall be paid by Northern Trust
as they are incurred. Northern Trust may charge such expenses and any expenses
pursuant to Section 7.04, each to the extent appropriate, as expenses of the
Trusts and the ABA Members Collective Trust (to the extent provided in
Section 7.04); provided, however, that Northern Trust may do so only (a) if the
gravamen of the action, suit, proceeding or claim is principally the result of
Northern Trust, the Program, the Trusts, the Plans or the ABA Members Collective
Trust being a stakeholder or (b) in any other case in which the gravamen of the
complaint is not an alleged breach of this Agreement or duty by Northern Trust;
provided, further, that to the extent appropriate, such expenses shall be
charged to the particular Plan or affected Participant’s account involved in the
action, suit, proceeding or claim. Notwithstanding the foregoing, (a) expenses
resulting from any threatened, pending or current action, suit, proceeding or
claim, or defense to any of the foregoing, relating principally to an act or
omission of Equitable Life Assurance Society of America (and its successors)
(“Equitable”), to the extent that they are not covered by and paid under the
Administrative Services Agreement between Equitable and ABA RF dated October 4,
1985 or an act or omission of State Street Bank and Trust Company, to the extent
they are not covered by the Administrative and Investment Services Agreement
between State Street Bank and Trust Company and ABA RF dated November 18, 2002,
shall be charged as expenses of the Trusts and the ABA Members Collective Trust
and (b) the limitations on payment of expenses set forth in clause (b) of the
first sentence of this Section 8.09 shall not apply to the extent that such
allegation is dismissed and no longer subject to appeal or there is otherwise a
final determination that Northern Trust did not breach this Agreement or duties.

8.10 Northern Trust Corporation Guaranty. No later than ten (10) business days
after the Effective Date, Northern Trust shall deliver to ABA RF a separate
written guaranty, in the form of Exhibit B, executed by Northern Trust
Corporation, the parent corporation of Northern Trust, which guaranty shall
guarantee the full payment when due of all amounts it is or may become obligated
to pay hereunder, together with the performance of any and all financial
obligations of Northern Trust and its Affiliates hereunder.

 

18



--------------------------------------------------------------------------------

ARTICLE 9

TERMINATION OF AGREEMENT

9.01 Termination by Northern Trust. Northern Trust may not terminate this
Agreement prior to the close of business on the fifth anniversary of the
Effective Date, except that Northern Trust may terminate this Agreement for
Cause at any time, upon six (6) months prior delivery of a Notice of
Termination, which Notice may be delivered only at or after the end of any
correction or cure period provided in Section 9.02. Northern Trust may terminate
this Agreement effective at the end of any quarter after the close of business
on or after the fifth anniversary of the Effective Date by delivering Notice of
Termination to ABA RF at least twelve (12) months prior to the Date of
Termination specified therein.

9.02 Termination For Cause. The following behavior shall constitute Cause under
this Agreement:

(a) the removal of Northern Trust as Trustee or other material change in the
rights, responsibilities or obligations of Northern Trust as Trustee; or

(b) any material violation of this Agreement or the Trusts that ABA RF fails,
within thirty (30) days of receipt of written notice thereof from Northern Trust
to correct, or as to which ABA RF fails to reach a written agreement with
Northern Trust, as to an appropriate time frame for correction or other
resolution and which is not corrected or otherwise resolved within such
appropriate time frame.

9.03 Termination by ABA RF. ABA RF may terminate this Agreement at any time by
delivery to Northern Trust of a Notice of Termination at least six (6) months
prior to the Date of Termination specified therein.

9.04 Consent to Termination. All Participants, Investors and Employers shall be
deemed to have consented to such termination and shall have no right to withhold
such consent.

9.05 Notice of Termination. If ABA RF terminates all or a portion of this
Agreement pursuant to Section 9.03, its Notice of Termination shall specify
(a) whether an Extension Period is required and (b) the length of any such
Extension Period. If Northern Trust terminates all or a portion of this
Agreement pursuant to Section 9.01, ABA RF may require an Extension Period by
furnishing Northern Trust, within forty-five (45) days following ABA RF’s
receipt of Northern Trust’s Notice of Termination, with a written notice
specifying the length of any such Extension Period. After any such Notice of
Termination is given, regardless of whether an Extension Period is required,
Northern Trust shall continue to provide all services (including marketing
services as described in the then-current Annual Marketing Plan) under this
Agreement through the Transfer Completion Date.

9.06 Extension Period. Any Extension Period shall be a sufficient period of time
after the Date of Termination to permit an orderly transfer of its
responsibilities to a successor recordkeeper, successor Trustee, or both, which
Extension Period shall not exceed one (1) year from the Date of Termination,
unless ABA RF and Northern Trust otherwise agree in writing. If an Extension
Period is required pursuant to Section 9.05, the Transfer Completion

 

19



--------------------------------------------------------------------------------

Date shall be the end of such Extension Period. Northern Trust shall continue to
serve as Trustee during the Extension Period, and all fees and expenses shall
continue to be paid as in effect immediately prior to the Extension Period.

9.07 Conversion. No later than the Transfer Completion Date, Northern Trust
shall provide ABA RF with Program Data and Records pursuant to Section 9.08. ABA
RF may require that, from the date Notice of Termination is given until the
Transfer Completion Date, Northern Trust cooperate with a successor recordkeeper
and assist in such recordkeeper’s development and implementation of a conversion
program by furnishing such assistance as is reasonably necessary for the
development and implementation of a conversion program.

9.08 Transfer to Successor Trustee. After the date Notice of Termination is
given and as promptly as practicable after Northern Trust receives a written
request from ABA RF and no later than the Transfer Completion Date, Northern
Trust shall provide to a successor recordkeeper, (a) two (2) copies of all
Program Data and Records maintained electronically and established and
maintained pursuant to this Agreement in their then-current form and (b) the
then-current Program Data and Records. Such Program Data and Records shall be
timely and accurate and shall be provided in the format and layout used by
Northern Trust, with complete and accurate descriptions and explanations of the
fields, formats and layouts of the computerized Program Data and Records.

9.09 Transfer of Program Assets. Northern Trust shall arrange for the transfer,
no later than the Transfer Completion Date, of the assets of the Trusts and, to
the extent applicable, the ABA Members Collective Trust, in accordance with the
terms of the Trusts, the ABA Members Collective Trust and the ABA Members Plans
to any person permissible under applicable laws and regulations and designated
in writing by ABA RF. Notwithstanding such transfer, Northern Trust shall be
entitled to receive from the successors to the Trusts or the ABA Members
Collective Trust, any amounts determined under Section 7.01 or 7.04 attributable
to periods prior to the Transfer Completion Date but not yet paid.

9.10 Maintenance and Disposition of Program Data and Records. For one year
following the Transfer Completion Date, Northern Trust shall maintain one copy
of all Program Data and Records that are maintained electronically on magnetic
tape for the last accounting period for which Northern Trust was responsible
under this Agreement and that are Participant, Plan, Employer or Investor
records. At the end of such one year period, to the extent permitted by
applicable law and the customary practices of Northern Trust with respect to
such matters, Northern Trust shall destroy all copies of Program Data and
Records in its possession and control, unless ABA RF and Northern Trust shall
otherwise agree in writing. This Section shall survive termination of the
Agreement. Prior to any such destruction, Northern Trust shall provide to ABA RF
a copy of any such Program Data and Records to be destroyed by Northern Trust.
The copy shall be in electronic or such other form as may be reasonably
requested by ABA RF; provided, however, that ABA RF shall pay the reasonable
expenses associated with making such copy if the format requested is not the
standard format in which Northern Trust maintains such Program Data and Records.
Upon request by ABA RF, Northern Trust shall provide a description or samples of
such standard format.

 

20



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

10.01 Plan Disqualification. If it is determined that a Plan does not meet the
requirements for qualification under the Code, Northern Trust may withdraw from
the Funds any or all amounts attributable to that Plan and pay such amounts as
required by the Plans and Trusts and in accordance with applicable law.

10.02 Agents of ABA RF. With respect to any provision of this Agreement, but
subject to applicable laws and regulations, the Board may designate in writing
to Northern Trust one or more authorized representatives to act on behalf of ABA
RF, in which case Northern Trust shall be entitled to communicate with such
representatives, until such time as ABA RF provides written notice to the
contrary, and actions by such representatives shall be binding on all parties.

10.03 Good Faith. Both ABA RF and Northern Trust shall have an obligation to
consent, respond, agree, provide notice, give and consider comments or
recommendations, negotiate, approve, cooperate and otherwise act in good faith
and on a reasonably timely basis with respect to each provision of this
Agreement, the ABA Members Collective Trust and the Trusts. Even if not
expressly stated herein, no consent, approval or endorsement of ABA RF or
Northern Trust under this Agreement shall be unreasonably withheld or delayed.

10.04 Compliance with Laws. Northern Trust shall comply, shall cause the ABA
Members Collective Trust and the Trusts to comply and shall cooperate in
assisting ABA RF and any other person or entity providing such services in
complying with all applicable employee benefit, securities, banking and
insurance laws and regulations. ABA RF shall comply, shall cause the ABA Members
Plans and the Trusts to comply and shall cooperate in assisting Northern Trust
and any other person or entity providing such services in complying with all
applicable employee benefit, securities, banking and insurance laws and
regulations, including without limitation by providing any information
reasonably available to ABA RF that is reasonably requested by Northern Trust
and by assisting Northern Trust in obtaining such other information as may be
reasonably requested by Northern Trust, each in connection with action taken by
Northern Trust under this Agreement or to obtain any opinion letter, ruling,
no-action letter or interpretive request filed with or requested from the
Internal Revenue Service, the Department of Labor, the Securities and Exchange
Commission or any similar state securities regulatory authority.

10.05 Audits. As sponsor of the ABA Members Plans and on behalf of Participants,
Employers and Investors, ABA RF may, for the purpose of providing assurance that
Northern Trust is fulfilling its obligations under this Agreement, the ABA
Members Collective Trust and the Trusts, at any reasonable times, audit (either
by itself or through auditors it may appoint), the facilities, operations and
Program records of Northern Trust that relate to Northern Trust’s fulfillment of
its duties, responsibilities and obligations under this Agreement, the ABA
Members Collective Trust and the Trusts. Northern Trust shall cooperate with ABA
RF or auditors appointed by ABA RF for such purpose. The cost of such audit
shall be paid from ABA RF’s own funds except to the extent such audit discloses
an error in Program accounting or records that requires an adjustment to
Participants’ accounts, a change in Northern Trust’s

 

21



--------------------------------------------------------------------------------

internal accounting procedures or discloses Northern Trust’s failure to comply
with Service Standards, in which case Northern Trust shall pay such cost.
Nothing in this Section shall give ABA RF the right to a financial audit of
Northern Trust.

10.06 Amendment. This Agreement, the Trusts and the ABA Members Collective
Trust, may be amended only by a written instrument executed by ABA RF and
Northern Trust. All Participants, Employers and Investors shall be deemed to
have consented to any such amendment and shall have no right to withhold such
consent.

10.07 Assignment; Change of Control. Subject to the terms and conditions of this
Section 10.07, neither ABA RF, NTI nor Northern Trust may assign its rights or
obligations under this Agreement, any Investment Advisor Agreement or any
Investment Manager Agreement without the other’s prior written consent. For
purposes of this Section, a merger, reorganization or transfer of substantially
all of the assets of ABA RF to a successor organization shall not constitute an
“assignment” of this Agreement, but any “Change of Control”, as defined in this
Section 10.07, of Northern Trust or NTI, shall constitute an “assignment” of
this Agreement and entitle ABA RF to terminate this Agreement pursuant to
Section 9.03, but with such notice period as ABA RF shall determine in its sole
discretion. For purposes of this Section:

(a) a Change of Control of Northern Trust or NTI shall be deemed to occur if and
when:

(1) a merger, consolidation or reorganization of Northern Trust or NTI, as the
case may be, or the transfer of substantially all its assets to a successor
organization occurs, unless Northern Trust, or NTI, as the case may be, is the
survivor in any such transaction; or

(2) any plan or proposal for the liquidation of Northern Trust, or NTI, as the
case may be, is adopted by its stockholders;

(b) a Change of Control of Northern Trust Corporation shall be deemed to occur
if and when:

(1) a merger, consolidation or reorganization of Northern Trust Corporation or
the transfer of substantially all its assets to a successor organization occurs,
unless Northern Trust Corporation is the survivor in any such transaction and
(A) it is not controlled by another organization and (B) persons who were
shareholders of Northern Trust Corporation immediately before such transaction
own more than 50% of the combined voting power of Northern Trust Corporation
immediately after such transaction;

(2) any person, including a “person” as such term is used in Section 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “1934 Act”), is or becomes
a beneficial owner (as

 

22



--------------------------------------------------------------------------------

such term is defined in rule 13-d(3) under the 1934 Act), directly or
indirectly, of securities of Northern Trust Corporation, representing more than
50% of the combined voting power of Northern Trust Corporation’s outstanding
securities;

(3) any plan or proposal for the liquidation of Northern Trust Corporation is
adopted by the stockholders of Northern Trust Corporation; or

(4) all or substantially all of the assets of Northern Trust Corporation are
sold, liquidated or distributed.

10.08 No Third Party Beneficiaries. This Agreement is entered into solely
between, and may be enforced only by ABA RF, NTI and Northern Trust and may in
the case of ABA RF be enforced against Northern Trust Corporation to the extent
of its written guarantee described in Section 8.10 (related to Northern Trust
Corporation guaranty) and this Agreement shall not be deemed to create any
rights in third parties or to create any obligations of a party to any such
third parties, provided, however, that this Section 10.08 shall not be
interpreted as interfering with the rights of any Indemnified Person under
Article 8 hereof.

10.09 References to Include Program Interface Agreement. Any references herein
to Northern Trust’s obligations hereunder shall be deemed to include its
obligations and services under the Program Interface Agreement.

10.10 Choice of Law. Except to the extent preempted by ERISA, this Agreement
shall be governed by and construed in accordance with the laws of the State of
Illinois applicable to agreements to be performed in that state (without regard
to choice of law principles thereunder). For the avoidance of doubt, in the
event of a claim subject to ERISA for which the common law under ERISA looks to
applicable state law, such state law shall be the law of the State of Illinois
(without regards to choice of law principles thereunder).

10.11 Resolution of Disputes. (a) Negotiation Procedure. The parties agree to
address disagreements and disputes arising out of or related to this agreement
or the breach thereof through the procedures set forth in this paragraph before
resorting to legal proceedings. Each party shall designate an employee who will
be the initial contact for resolving disputes. Each party shall raise any
questions, disagreements or disputes falling within the scope of this Section
with the designated employee of the other party. The designated employees will
work together to resolve the relevant issue in a manner that meets the interests
of both parties, or until the issue is referred to designated officers of the
parties as set forth below. Each party shall also designate an officer or
director who will review disagreements or disputes that the designated employees
are unable to resolve. These officers will work together to resolve the disputes
so referred in a manner that meets the interests of both parties, either until
such agreement is reached, or until an impasse is declared by either party.

(b) Exclusive Jurisdiction. ABA RF and Northern Trust agree that the federal
District Court for the Northern District of Illinois shall have exclusive
jurisdiction over any disputes hereunder, provided, however, that if such Court
shall determine that it does not have jurisdiction under any such dispute, ABA
RF and Northern Trust agree that the Circuit Court of Cook County, Illinois
shall have such exclusive jurisdiction.

 

23



--------------------------------------------------------------------------------

10.12 Notice. All notices, requests or other communications to be given by ABA
RF or Northern Trust to the other under this Agreement shall be considered
properly given if (a) delivered in person, (b) delivered by overnight courier
(with signed acknowledgment or receipt) mailed by first-class United States
mail, postage prepaid, registered or certified with return receipt requested or
(c) sent by telecopier, confirmed by telephone by the sender, each at the
following address:

The Northern Trust Company

and Northern Trust Investments, N.A.

50 South LaSalle Street

Chicago, Illinois 60603

Attention: Northern Trust Global Advisors

ABA Retirement Funds

541 North Fairbanks Court

Chicago, Illinois 60611-3314

Attention: Executive Director

Telecopier: (312) 988-5032

With a copy to:

Sidley Austin LLP

1 South Dearborn

Chicago, IL 60603

Attention: Robert A. Ferencz

All notices, requests or communications shall be deemed given (y) upon the
expiration of five (5) Business Days after deposit if mailed or (z) upon receipt
by the addressee if given in person, by courier or by telecopier. If any
communication is tendered to a party and the delivery thereof is refused by such
party, such communication shall be effective upon the tender. Either Northern
Trust or ABA RF may change the address to which notices are to be delivered by
written notice to the other party as provided in this Section. All notices,
accountings, reports and other communications by Northern Trust to Participants,
Employers and Investors shall be delivered in accordance with and otherwise
governed by the applicable provisions of the Trusts and the ABA Members
Collective Trust.

10.13 Use of Electronic Media. Subject to the prior written consent of ABA RF,
Northern Trust may satisfy its obligations under this Article 10 to provide
written information or documents by use of the internet or other electronic
media.

10.14 Severability of Provisions. If any provision of this Agreement is found to
be unenforceable, the other provisions shall remain in effect.

 

24



--------------------------------------------------------------------------------

10.15 Waiver. Any agreement by ABA RF or Northern Trust to an extension or
waiver of any provision of this Agreement shall be valid only if set forth in an
instrument in writing signed by such party, but such waiver or failure to insist
on strict compliance with such provision shall not operate as a waiver or
estoppel with respect to any subsequent or other failure.

10.16 Captions. The captions or headings in this Agreement are for convenience
only and in no way define, limit or describe the scope or intent of any
provisions or sections of this Agreement.

10.17 Action by ABA RF. Any action required or permitted to be taken hereunder
by ABA RF may be taken by resolution of the Board, by resolution of any duly
authorized committee of, or appointed by the Board or by any officer or agent
duly authorized to take such action by the Board or such a committee.

10.18 Construction of Terms. The singular may include the plural and vice versa,
unless the context clearly indicates to the contrary. Unless otherwise stated,
all references to Sections and Articles are to Sections and Articles of this
Agreement.

10.19 Execution in Counterparts. This Agreement may be executed in counterparts,
and all the counterparts together shall be considered an original.

10.20 Entire Agreement. This Agreement (including the Appendices hereto and the
Annual Marketing Plan), together with the Trusts and the ABA Members Collective
Trust and, to the extent applicable, the ABA Members Plans, contains the entire
agreement between the parties, and supersedes all prior agreements, arrangements
and understandings between Northern Trust, NTI and ABA RF, relating to the
subject matter contained herein.

IN WITNESS WHEREOF, this Agreement has been signed on behalf of each of the
parties hereto on this 15th day of August, 2008, effective as of the Effective
Date (except to the extent the parties are obligated hereunder to take any
action prior to such date).

 

   THE NORTHERN TRUST COMPANY       By:   

[illegible]

      Title:   

Executive Vice President

      NORTHERN TRUST INVESTMENTS, N.A.    (signing to evidence its agreement to
carry out the duties of the trustee of the ABA Members Collective Trust and any
other duties delegated to it by The Northern Trust Company under this Agreement)
   By:   

[illegible]

  

 

25



--------------------------------------------------------------------------------

   Title:   

Executive Vice President

     

ABA RETIREMENT FUNDS

      By:   

/s/ Earle Lasseter

         President   

 

26



--------------------------------------------------------------------------------

APPENDIX A

SERVICE STANDARDS – PERFORMANCE PENALTIES

The standards of accuracy that govern all of the services performed by Northern
Trust under this Agreement are as follows:

 

ACTIVITY/FUNCTION

 

QUALITY STANDARDS

 

PENALTY FOR PERFORMANCE FAILURE

FINANCIAL TRANSACTIONS   All financial transactions1 wherever occurring in the
Program shall be processed at the time required by this Agreement and without
error caused by Northern Trust for no less than 99% of all financial
transactions processed.   $30,000 for each calendar quarter for which this
standard is not achieved.

 

1

“Financial transactions” means transactions to effectuate Program Recordkeeper
initiated actions, such as contributions to or disbursements from the Program,
and transfers of assets among Investment Options.

 

27



--------------------------------------------------------------------------------

STANDARDS COMPLIANCE PROCEDURE:2

In the event that a standard established for a function, activity or service is
not met for a calendar quarter, ABA RF shall be promptly notified and the amount
of the applicable penalty calculated. ABA RF may request the activation of an
internal Northern Trust quality standards task force if compliance is not
restored by the end of the second consecutive quarter.

The task force, if activated, will review all work procedures and processes in
the functional area which is below standard, and develop a comprehensive
analysis of the deficiencies causing the failure to meet standards, along with
suggested corrective actions. The task force review and report will be completed
no later than 90 days after ABA RF requests activation.

ABA RF reserves the right at the end of the quarter following the task force
review to convene its own task force for the purpose of reviewing the
below-standards service or activity process or to otherwise conduct an
independent audit as provided in Section 10.05. Activating its own task force
will not prevent ABA RF from pursuing other remedies.

Compliance with all the standards indicated is to be measured and reported upon
to ABA RF at each regular meeting of the Board in a separate Standards
Compliance Report.

Where actual data are available for the full universe of activity, the actual
data will be measured. Otherwise, each quarter Northern Trust shall evaluate a
random 2% sample of each transaction type to determine whether performance has
satisfied such standards and present the results to ABA RF at least quarterly.

Samples of actual output from the respective activity/functions reviewed for
compliance with the respective timeliness standards shall also be examined for
financial and administrative accuracy.

Northern Trust will not be deemed to have committed an error hereunder to the
extent that it acts in reliance on information furnished by, or at proper
direction of, ABA RF, or an Employer, Participant or Investor, as applicable.
Nor will Northern Trust be deemed to have committed an error hereunder to the
extent that it relies on information furnished by State Street Bank and Trust
Company, any financial institution or third party. Any disagreement between
Northern Trust and ABA RF regarding the occurrence or amount of any penalty that
cannot otherwise be resolved shall be subject to Section 10.11.

Additionally, if a survey becomes available specific to trustee services for
similar large defined contribution plans, Northern Trust shall request to
participate in the survey and the cost of such survey shall be paid (or
reimbursed) by the Trusts or the ABA Members Collective Trust subject to
Section 7.04. Survey content will be evaluated by ABA RF and Northern Trust on a
timely basis.

In the event of any major employee benefit or tax reform legislation during the
term of this Agreement, these standards will be reevaluated).

 

2

Derived from AISA Agreement. Needs further revision depending on outcome of
service standard/penalty issue for Northern Trust.

 

28



--------------------------------------------------------------------------------

APPENDIX B

FEES PAID TO NORTHERN TRUST

 

I. Trust Management:

The trust, management and administration fee shall be calculated according to
the following schedule as applied to the aggregate value of assets held by the
Funds described in the Prospectus, excluding Target Retirement Date Fund assets.

 

First $1 Billion

   .115 %

Next $2 Billion

   .08 %

Over $3 Billion

   .065 %

Such fee shall accrue daily and be paid to Northern Trust at the end of each
month. Such fee is based upon the current Fund line up and specific construction
of each Fund relative to its advisor composition, custody and other Fund
administration requirements. ABA RF and Northern Trust reserve the right to
change such fee should the Fund line up or construction of a Fund change in the
future in a manner which changes Northern Trust’s costs of administering such
Fund or Funds.

 

II. Target Retirement Date Fund Management

The Target Retirement Date Fund management fee of .115% shall be applied to the
aggregate value of assets held by the Target Retirement Date Funds described in
the Prospectus. Such fee shall accrue daily and be paid to Northern Trust at the
end of each month.

 

29



--------------------------------------------------------------------------------

APPENDIX C

FEES PAID TO ABA RF

ABA RF’s fee shall be calculated according to the fee schedule set forth in the
Prospectus, from time to time.

Such fees will be charged pro rata against all Program assets other than those
held under Self-Managed Option accounts and paid to ABA RF within ten
(10) Business Days following the end of each month.

 

30